DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	https://www.rfcafe.com/references/electrical/dielectric-constants-strengths.htm


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, and 10-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (‘326) in view of Yoshigahara et al. (U.S. 2018/0086025) hereafter Yoshigahara.
As to claim 1, Sagisaka discloses a circuit board structure (10) as shown in figure 4-16, and 18, comprising:
first and second flexible circuit boards (13, 15) comprising first and second dielectric layers (131) and first and second conductive circuits (132-133) on the first and

a rigid board structure (11 or 12, para-0071) connecting the first and second flexible circuit boards (13, 15, see figure 18), the rigid board structure (i.e. element 11, see figure 6) having a thickness direction, the first and second flexible circuit boards (13, 15) being not overlapped in the thickness direction, wherein the rigid board structure (11) comprises:
a third dielectric layer (111-113, para-0072+) having a third dielectric loss value (glass epoxy resin) less than each of the first and second dielectric loss values (polyimide material); and a third conductive circuit (117-118 or 142-143) on the third dielectric layer (111-113) and electrically connecting the first and second conductive circuits (133, 132).
Sagisaka does not specifically disclose the third dielectric loss value ranges from 0.001 to 0.002.
Yoshigahara teaches a shielded printed wiring board (9) comprising a third dielectric layer (2) having a third dielectric loss value ranges from 0.001 to 0.002 (para-0011-0078).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Yoshigahara employed in the circuit board structure of Sagisaka in order to provide high reliable bonding and excellent characteristic in a high frequency field and strength.

As to claim 3, Sagisaka as modified by Yoshigahara teaches the third dielectric layer (2) comprises polytetrafluoroethylene, liquid crystal polymer, modified polyimide, hydrocarbon material, modified polyphenylene ether, or a combination thereof (glass epoxy resin, see para-0011-0078).
As to claims 4-5, Sagisaka as modified by Yoshigahara discloses the first and second flexible circuit boards (13, 15) further comprises first and second cover layers (135, 139) partially covering the first and second conductive circuits (133), and a portion of the first and second cover layers (135, 139) is covered by the rigid board structure, see figure 6.
As to claim 6, Sagisaka as modified by Yoshigahara discloses the rigid board structure (11 or 12) further comprises:
a first conductive via (116) and a second conductive via (141) in the third dielectric layer (111-113), wherein the third conductive circuit (117-118) is electrically connected to the first and second conductive circuits (132, 133) through the first and second conductive vias respectively.
As to claim 7, Sagisaka as modified by Yoshigahara discloses the rigid board structure (11 or 12) further comprises:
a fourth dielectric layer (114) on the third conductive circuit (118) and having a fourth dielectric loss value (the element 114 is made from glass cloth with 
a fourth conductive circuit (123) on the fourth dielectric layer; and a plurality of third conductive vias (120, 122) in the fourth dielectric layer and electrically connecting the third conductive circuit to the fourth conductive circuit.

As to claim 10, Sagisaka discloses a method of manufacturing circuit board structure (10) as shown in figure 4-16, and 18, comprising:
providing first and second flexible circuit boards (13, 15),
the first and second flexible circuit boards (13, 15) comprising first and second dielectric layers (131) and first and second conductive circuits (133, 132) on the first and
second dielectric layer, wherein the first and second dielectric layer have first and second dielectric loss values (the first and second dielectric layers made from polyimide material);
disposing a rigid board structure (11 or 12) connecting the first and second flexible circuit boards (13, 15, see figure 18), wherein the rigid board structure comprises:
a third dielectric layer (111-113) having a third dielectric loss value (glass epoxy resin) less than each of the first and second dielectric loss values (polyimide material); a first metal layer (118, 143) on the third dielectric layer; and first and second holes (119, 146) both in the third dielectric layer and penetrating through the first metal layer to respectively expose the first conductive circuit and the second conductive circuit;

patterning the first metal layer (118, 143) to form a first patterned metal layer.
Sagisaka does not specifically disclose the third dielectric loss value ranges from 0.001 to 0.002.
Yoshigahara teaches a shielded printed wiring board (9) comprising a third dielectric layer (2) having a third dielectric loss value ranges from 0.001 to 0.002 (para-0011-0078).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Yoshigahara employed in the circuit board structure of Sagisaka in order to provide high reliable bonding and excellent characteristic in a high frequency field and strength.
As to claim 11, Sagisaka as modified by Yoshigahara further comprising:
forming a fourth dielectric layer (14 or 115) and a second metal layer (123) on the first patterned metal layer (118), wherein the fourth dielectric layer (114, 115) is located between the first patterned metal layer (118) and the second metal layer (123).
As to claim 13, Sagisaka as modified by Yoshigahara further comprising: disposing a shielding layer (137) over the first patterned metal layer (133) after forming the first patterned metal layer.
As to claims 14-15, Sagisaka as modified by Yoshigahara discloses the first and second flexible circuit boards (13, 15) further comprises first and second cover layers .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka in view of Yoshigahara, and further in view of Uratsuji (U.S. 2011/0036619).
Regarding claim 8, Sagisaka as modified by Yoshigahara discloses all of the limitations of claimed invention except for a shielding layer covering an outer surface of the rigid board structure.
Uratsuji teaches flex-rigid wiring board (2) as shown in figure 3 comprising a shielding layer (4) covering an outer surface of the rigid board structure (rigid portion B).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Uratsuji employed in the circuit board structure of Sagisaka and Yoshigahara in order to protect or prevent leakage of noises of the wiring formed inside the wiring board.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN T DINH/           Primary Examiner, Art Unit 2848